940 F.2d 661
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorothy PENCE, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, U.S. Postal Service,Defendant-Appellee,
No. 91-3359.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1991.

1
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and TODD, District Judge.*

ORDER

2
Dorothy Pence, a pro se Kentucky plaintiff, appeals the district court's order and judgment granting summary judgment for the defendant in her employment discrimination action filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.    This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking reinstatement, back pay, and damages, Pence sued the Postmaster General of the United States.  She alleged that she was wrongly terminated at the end of her probationary period as a letter carrier because of race discrimination, sex discrimination, and retaliation for refusing to date one of her supervisors.  Pence, who is white, first filed a complaint with the U.S. Equal Employment Opportunity Commission (EEOC), alleging race and sex discrimination.  Following a hearing, an administrative judge made a finding of no discrimination in a recommended decision issued March 8, 1989.  This decision was made final by the Regional Postmaster General and was affirmed on appeal by the EEOC Office of Review and Appeals in a decision issued August 9, 1989.  Pence then filed her present complaint in federal district court.


4
The district court found that Pence had failed to establish a prima facie case of discrimination and granted the defendant's motion for summary judgment in an order filed March 18, 1991.


5
On appeal, Pence continues to argue the merits of her claim.  In her brief, Pence requests the appointment of counsel, a transcript at government expense, her costs of bringing the agency action, and compensation for mental and physical anguish.


6
Upon review, we conclude that there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


7
Accordingly, we deny Pence's requests for the appointment of counsel, transcript, damages, and costs.  The district court's order granting summary judgment for the defendant is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation